Title: From John Adams to M. Anderson, 17 September 1798
From: Adams, John
To: Anderson, M.,Caldwell, John



To the Officers and Soldiers of the Chester Light Infantry Company of Volunteers, in the County of Delaware, and State of Pennsylvania.Gentlemen,Quincy, September 17, 1798.


The affection and Confidence expressed in your obliging Address, of the twenty fifth of August, is very Satisfactory to me. Although there is no Truth, of which I am more fully convinced, than this, which you approve, that “a free Republick is the best of Governments, and the greatest Blessing to which Mortals can aspire,” it is too apparent from History and Experience, that Such a Government has always too many Ennemies both within and without, to be ever Secure for any long period of time, without a constant Preparation and Readiness for War. Such a Government has always within itself its worst Ennemies in those who are most clamorous and boisterous in its praise.
John Adams